 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                           DISTRICT OF NEVADA
 4
                                                    ***
 5
      JUAN FELIX, ET AL.,                                  Case No. 2:19-cv-02037-RFB-DJA
 6
                             Plaintiffs,
 7                                                         ORDER
            v.
 8
      ALLSTATE INSURANCE COMPANY, ET
 9    AL.,
10                           Defendants.
11

12          This matter is before the Court on Plaintiff Counsel T. Augustus Claus’ Motion to

13   Withdraw (ECF No. 5), filed on December 1, 2019. Pursuant to Local Rule (“LR”) IA 11-6,

14   “[n]o attorney may withdraw after appearing in a case except by leave of Court after notice has

15   been served on the affected client and opposing counsel.” See LR IA 11-6(b). Having reviewed

16   the motion, the Court finds that requirements of LR IA 11-6(b) have been met. Mr. Claus

17   indicates that Plaintiffs Juan Felix and Habit LLC have not retained him in this litigation. The

18   Court will require that Plaintiff Juan Felix notify the Court by December 23, 2019 as to his intent

19   to proceed pro se or with other representation. Failure to do so may result in dispositive

20   sanctions.

21          Further, the Court will require that Plaintiff Habit LLC advise the Court if it will retain

22   new counsel by December 23, 2019 as it must retain new counsel if it intends to continue to

23   litigate this matter. See United States v. High Country Broad., 3 F.3d 1244, 1245 (9th Cir. 1993)

24   (per curiam); In re Am. W. Airlines, 40 F.3d 1058, 1059 (9th Cir. 1994) (stating that

25   “[c]orporations and other unincorporated associations must appear in court through an attorney.”).

26   Filing a notice of new counsel on or before December 23, 2019 is sufficient to comply with the

27   Court’s order. Failure to respond may result in a recommendation to the United States District

28
 1   Judge assigned to this case that dispositive sanctions be issued against Habit LLC, including

 2   dismissal of this action.

 3           IT IS HEREBY ORDERED that Plaintiff Counsel T. Augustus Claus’ Motion to

 4   Withdraw (ECF No. 5) is granted.

 5           IT IS FURTHER ORDERED that Plaintiff Juan Felix shall notify the Court as to

 6   whether he intends to proceed pro se or retain counsel by December 23, 2019. Failure to notify

 7   the Court as to his representation status may subject him to dispositive sanctions, including a

 8   recommendation for dismissal of this action.

 9           IT IS FURTHER ORDERED that Plaintiff Habit LLC shall have until December 23,

10   2019 to advise the Court if it will retain new counsel. Failure to notify the Court as to their new

11   representation may subject it to dispositive sanctions, including a recommendation for dismissal

12   of this action.

13           IT IS FURTHER ORDERED that the Clerk of the Court shall add the last known

14   address of Plaintiffs to the civil docket and send a copy of this Order to Plaintiffs’ last known

15   address:

16           Juan Felix and Habit LLC

17           22010 Cold Creek Road

18           Indian Springs, NV 89070

19

20           DATED: December 2, 2019

21
                                                           DANIEL J. ALBREGTS
22                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                  Page 2 of 2
